Citation Nr: 0023436	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  98-14 796	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for hypothyroidism, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The veteran served on active duty from October 1988 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating determination by 
the Roanoke, Virginia, Regional Office (RO).


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

The veteran was last examined by VA in June 1997.  Since that 
VA examination, however, additional treatment records have 
been added to the claims folder.  These records indicate that 
the veteran's disability has increased in severity, and both 
the appellant and her representative contend that the report 
of the 1997 examination does reflect the current level of 
disability. 

The Court has held that contemporaneous VA medical 
examinations must be provided in order to fulfill the VA's 
duty to assist, which is mandated by 38 U.S.C.A. § 5107 (West 
1991), where either a veteran claims an increase in 
symptomatology of service-connected disability since the time 
of the last examination, or the available evidence is too old 
or unreliable to adequately evaluate the current state of the 
condition(s) in question.  Olson v. Principi, 3 Vet.App. 480, 
482 (1992).

Accordingly, these issues are REMANDED to the RO for the 
following:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain any additional 
VA or private treatment records 
pertaining to the veteran's 
hypothyroidism since September 1998.  
These records should include hospital 
reports, physician treatment notes, and 
any other records not previously made a 
part of the claims folder.  Complete 
copies of all records should be 
associated with the claims folder.

3.  The RO should schedule the veteran 
for a VA endocrinology examination to 
evaluate all aspects of her service-
connected hypothyroidism.  The examiner 
should review the claims file, including 
any newly associated records, prior to 
conducting the examination.  All 
indicated tests and studies should be 
conducted including blood tests for T4 
and TSH levels.  The meaning of the 
results should be reported in detail.  
The examiner is requested to identify all 
residuals attributable to the veteran's 
service-connected hypothyroidism. 

Following the examination and a review of 
the complete record in the claims file, 
the examiner is requested to provide 
detailed responses concerning the 
following questions:

a) Does the veteran have fatigability 
attributable to hypothyroidism?

b) Does the veteran have constipation 
attributable to hypothyroidism?

c) Does the veteran have muscular 
weakness attributable to hypothyroidism?

d) Does the veteran have weight gain 
attributable to hypothyroidism?

e) Does the veteran have cold intolerance 
attributable to hypothyroidism?

f) Does the veteran have cardiovascular 
involvement attributable to 
hypothyroidism?

g) Does the veteran have bradycardia 
(less than 60 beats per minute) 
attributable to hypothyroidism?

h) Does the veteran have sleepiness 
attributable to hypothyroidism?

The examiner should also address any 
mental problems associated with the 
veteran's hypothyroidism, including 
mental disturbance and mental 
sluggishness, if any.  Any indications 
that the veteran's complaints of 
symptomatology are not in accord with 
physical findings on the examination 
should be specifically addressed and 
discussed in the examination report.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
claim in light of all additional evidence 
obtained.  If the benefit requested by 
the veteran is not granted to her 
satisfaction, she should be provided a 
supplemental statement of the case (SSOC) 
and given an opportunity to submit 
additional evidence and/argument in 
response thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


